Exhibit 10.1

FIFTH AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Fifth Amendment to Amended and Restated Employment Agreement (this
“Amendment”) is entered this 18th day of May, 2009 (the “Effective Date”), by
and between Far East Energy Corporation, a Nevada corporation (the “Company”)
and Michael R. McElwrath (the “Executive”).

RECITALS

WHEREAS, the Company and the Executive entered into that certain Amended and
Restated Employment Agreement dated effective December 23, 2004 (as amended, the
“Existing Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Existing Agreement on
the terms herein provided.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements of the parties herein contained, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Capitalized terms used in this Amendment that are not defined
herein shall have the meanings ascribed thereto by the Existing Agreement.

ARTICLE II

Amendments

Section 2.01. Section 1. Section 1 of the Existing Agreement is hereby amended
and restated to read in its entirety as follows:

“1. Term. The term of employment under this Agreement shall commence and this
Agreement shall be effective as of December 23, 2004, and shall terminate on
October 13, 2012, unless sooner terminated in accordance with the terms hereof
(the “Term”). In addition, upon mutual agreement of the Company and Executive,
this Agreement may be extended on the same terms and conditions for such period
as the parties may agree.”

ARTICLE III

Miscellaneous

Section 3.01. Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Existing Agreement. Except as expressly modified and superseded by
this Amendment, the Company and the Executive each hereby (a) ratifies and
confirms the Existing Agreement, (b) agrees that the same shall continue in full
force and effect, and (c) agrees that the same are the legal, valid and binding
obligations of the Company and the Executive, enforceable against the Company
and the Executive in accordance with its respective terms.

Section 3.02. Severability. If, for any reason, any provision of this Amendment
is held invalid, illegal or unenforceable such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the full extent

 

5



--------------------------------------------------------------------------------

consistent with law, continue in full force and effect. In addition, if any
provision of this Amendment shall be held invalid, illegal or unenforceable in
part, such invalidity, illegality or unenforceability shall in no way affect the
rest of such provision not held so invalid, illegal or unenforceable and the
rest of such provision, together with all other provisions of this Amendment,
shall, to the full extent consistent with law, continue in full force and
effect. If any provision or part thereof shall be held invalid, illegal or
unenforceable, to the fullest extent permitted by law, a provision or part
thereof shall be substituted therefor that is valid, legal and enforceable.

Section 3.03. Headings. The headings of Sections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Amendment.

Section 3.04. Governing Law. This Amendment has been executed and delivered in
the State of Texas, and its validity, interpretation, performance and
enforcement shall be governed by the laws of Texas, without giving effect to any
principles of conflicts of law.

Section 3.05. Withholding. All amounts paid pursuant to this Amendment shall be
subject to withholding for taxes (federal, state, local or otherwise) to the
extent required by applicable law.

Section 3.06. Counterparts. This Amendment may be executed in counterparts, each
of which, when taken together, shall constitute one original Amendment.

Section 3.07. Waiver. No term or condition of this Amendment shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Amendment or the Existing Agreement, except by written
instrument of the party charged with such waiver or estoppel. No such written
waiver shall be deemed a continuing waiver unless specifically stated therein,
and each such waiver shall operate only as to the specific term or condition
waived and shall not constitute a waiver of such term or condition for the
future or as to any act other than that specifically waived.

Section 3.08. Entire Agreement. The Existing Agreement and this Amendment,
together, contain the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Company or any predecessor
of the Company and Executive except that this Amendment shall not affect or
operate to reduce any benefit or compensation inuring to Executive of a kind
elsewhere provided and not expressly provided for in the Existing Agreement or
this Amendment.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer or
director to execute and attest to this Amendment, and Executive has placed this
signature hereon, effective as of the date below.

 

FAR EAST ENERGY CORPORATION By:  

/s/ Andrew Lai

    Date: May 18, 2009 Name:   Andrew Lai     Title:   Chief Financial Officer  
 

 

EXECUTIVE:    

/s/ Michael R. McElwrath

    Date: May 18, 2009 Michael R. McElwrath    

 

7